COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-037-CV
 
 
PATRICIA A. RUDDER                                                                    APPELLANTS
AND BRETT ARNOLD
 
                                                             V.
 
B.R. ISRAEL                                                                                         APPELLEE
 
                                                       ------------
 
             FROM
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellants
Patricia A. Rudder and Brett Arnold attempt to appeal the trial court=s January
28, 2010 AOrder on Motion to Compel Answers
to Interrogatories in Aid of Judgment.@  On February 16, 2010, we notified Appellants
of our concern that this court lacked jurisdiction over this appeal because the
order does not appear to be an appealable order.  We also stated that the appeal would be
dismissed unless Appellants or any party desiring to continue the appeal filed
with the court on or before February 26, 2010, a response showing grounds for
continuing the appeal.
On
February 26, 2010, Appellants filed a motion for extension of time to respond
to our February 16, 2010 letter questioning jurisdiction.  We granted the motion and ordered Appellants= response
due on or before March 11, 2010. We received no response to our jurisdictional
letter by March 11, 2010. Instead, on March 15, 2010, after the deadline to
respond had expired, Appellants filed a second motion for extension of time to
respond to our letter questioning jurisdiction. 
In setting forth the reasons why the second extension should be granted,
Appellants= motion coincidentally identifies
several facts (set forth below) that have the effect of demonstrating why this
court lacks jurisdiction over this appeal. 
We deny Appellants= second motion for extension of
time to respond to our February 16, 2010 jurisdictional letter.




Generally,
an appeal may be taken only from a final judgment or order. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Trial court orders granting or denying
post-judgment discovery requests are not appealable until a final judgment is
rendered disposing of all issues between the parties. Arndt v. Farris, 633
S.W.2d 497, 500 n.5 (Tex. 1982) (orig. proceeding); Fisher v. P.M. Clinton
Int=l Investigations, 81
S.W.3d 484, 486 (Tex. App.CHouston
[1st Dist.] 2002, no pet.) (reasoning that a rule 621a order is not a final and
appealable order); Arbor Holding Co., Inc. v. The Cadle Co., No.
01-01-00755-CV, 2002 WL 1480907, at *2 (Tex. App.CHouston
[1st Dist.] July 11, 2002, no pet.) (not designated for publication)
(same).  Here, Appellee B.R. Israel filed
his motion to compel answers to interrogatories in aid of judgment pursuant to
rules of civil procedure 621a and 215. 
Appellants state in their second motion for extension of time that
motions for sanctions have been filed by both sides and that Appellants=
sanctions motion Ahas not yet been set for hearing.@  The order that Appellants attempt to appeal
is not a final, appealable order.  See
Lehmann, 39 S.W.3d at 195; Arndt, 633 S.W.2d at 500 n.5; Fisher,
81 S.W.3d at 486.  Accordingly, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P. 47.4.